Exhibit 10.41
SECOND AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT
     THIS SECOND AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT (this
“Second Amendment”) is made and entered into as of September 24, 2010 and
effective as of September 27, 2010 (such date being the Second Amendment
Effective Date, as defined below), by and among NEWPARK RESOURCES, INC., a
Delaware corporation (the “Borrower”), CREDIT AGRICOLE CORPORATE AND INVESTMENT
BANK (formerly known as Calyon New York Branch), as Syndication Agent (in such
capacity, the “Syndication Agent”), BANK OF AMERICA, N.A., as Documentation
Agent (in such capacity, the “Documentation Agent”), JPMORGAN CHASE BANK, N.A.,
as administrative agent for the Lenders (in such capacity, the “Administrative
Agent”), and the other Lenders signatory hereto.
WITNESSETH:
     WHEREAS, Borrower, the Administrative Agent, the Syndication Agent, the
Documentation Agent and the Lenders are parties to that certain Amended and
Restated Credit Agreement dated as of December 21, 2007, as amended by the First
Amendment and Waiver dated as of July 17, 2009 (as amended, restated or modified
from time to time, the “Credit Agreement”);
     WHEREAS, pursuant to the Credit Agreement, the Lenders have extended credit
to the Borrower on the terms set forth in the Credit Agreement;
     WHEREAS, the Borrower has requested that the Required Lenders approve
certain amendments to the Credit Agreement; and
     WHEREAS, pursuant to such request, the Required Lenders have consented to
amend the Credit Agreement on the terms and conditions contained herein.
     NOW, THEREFORE, the parties hereto hereby agree as follows:
SECTION 1. DEFINITIONS.
1.1 Defined Terms. Terms defined in the Credit Agreement and used herein shall
have the meanings given to them in the Credit Agreement unless otherwise defined
herein or the context otherwise requires.
SECTION 2. AMENDMENTS.
2.1 Amendment of Section 7.6 (Restricted Payments). Section 7.6 of the Credit
Agreement is hereby amended and restated in its entirety as follows:
     “7.6 Restricted Payments. (i) Declare or pay any dividend (other than
dividends payable solely in common stock of the Person making such dividend) on
the Capital Stock of any Group Member, or (ii) make any payment on account of,
or set apart assets for a sinking or other analogous fund for, the purchase,
redemption, defeasance, retirement or other acquisition of any Capital Stock of
any Group Member, in the case of each of the foregoing clauses (i) and (ii),
whether such Capital Stock is now or hereafter outstanding and whether such
payments are made directly or indirectly, or in cash or property (except as
provided in the foregoing clause (i)) or in obligations of any Group Member; it
being expressly agreed and understood that the

 



--------------------------------------------------------------------------------



 



foregoing shall not restrict the payment of principal, interest, cash in lieu of
fractional shares or any other amount now or hereafter payable on any
Indebtedness that is convertible into Capital Stock until after the conversion
of such Indebtedness into Capital Stock (the payments restricted by this
Section 7.6, collectively, “Restricted Payments”), except that:
(a) any Subsidiary may make Restricted Payments to the Borrower or any Wholly
Owned Subsidiary Guarantor; and
(b) the Borrower may repurchase or redeem its Capital Stock in an aggregate
amount not in excess of $50,000,000 (“Permitted Capital Stock Repurchase”);
provided that (i) after giving effect to such Permitted Capital Stock
Repurchase, on a pro forma basis, the Borrower is in compliance with Section 7.1
as of the last day of the immediately preceding fiscal quarter for which
financial statements have been delivered pursuant to Section 6.1 and (ii) no
Default or Event of Default has occurred and is continuing or would result from
such Permitted Capital Stock Repurchase.”
SECTION 3. MISCELLANEOUS.
     3.1 Conditions to Effectiveness. This Second Amendment shall become
effective on the date (the “Second Amendment Effective Date”) on which:
(a) Second Amendment. The Administrative Agent shall have received this Second
Amendment, executed and delivered by a duly authorized officer of each of the
Borrower and the Required Lenders.
(b) Acknowledgment and Confirmation. The Administrative Agent shall have
received the Acknowledgment and Confirmation, substantially in the form of
Exhibit A hereto, executed and delivered by an authorized officer of the
Borrower and each other Loan Party.
     3.2 Representation and Warranties; After giving effect to the amendments
contained herein, on the Second Amendment Effective Date the Borrower hereby
confirms that the representations and warranties set forth in Section 4 of the
Credit Agreement are true and correct in all material respects (except to the
extent such representations and warranties specifically refer to an earlier
date); providedthat each reference in such Section 4 to “this Agreement” shall
be deemed to include this Second Amendment and the Credit Agreement, as amended
by this Second Amendment.
     3.3 Continuing Effect; No Other Waivers or Amendments. This Second
Amendment shall not constitute an amendment or waiver of or consent to any
provision of the Credit Agreement and the other Loan Documents not expressly
referred to herein and shall not be construed as an amendment, waiver or consent
to any action on the part of the Borrower that would require an amendment,
waiver or consent of the Administrative Agent or the Lenders except as expressly
stated herein. Except as expressly amended hereby, the provisions of the Credit
Agreement and the other Loan Documents are and shall remain in full force and
effect in accordance with their terms.
     3.4 Amended Agreement. For the avoidance of doubt, from and after the
Second Amendment Effective Date, all references to the Credit Agreement in the
Credit Agreement and in the other Loan Documents shall mean the Credit Agreement
as amended by this Second Amendment.
     3.5 No Default. No Default or Event of Default shall have occurred and be
continuing as of the Second Amendment Effective Date after giving effect to this
Second Amendment.

 



--------------------------------------------------------------------------------



 



     3.6 Counterparts. This Second Amendment may be executed in any number of
separate counterparts by the parties hereto (including by telecopy or via
electronic mail), each of which counterparts when so executed shall be an
original, but all the counterparts shall together constitute one and the same
instrument.
     3.7 Payment of Fees and Expenses. The Borrower agrees to pay or reimburse
the Administrative Agent for all of its reasonable out-of-pocket costs and
expenses incurred in connection with this Second Amendment, any other documents
prepared in connection herewith and the transactions contemplated hereby,
including, without limitation, the reasonable fees and disbursements of counsel
to the Administrative Agent.
     3.8 GOVERNING LAW. THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES UNDER THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED
IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.
[The remainder of this page is intentionally left blank.]

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Second Amendment to
be executed and delivered by their respective duly authorized officers as of the
date first above written.

            NEWPARK RESOURCES, INC.
      By:   /s/ James E. Braun         Name:   James E. Braun        Title:  
Vice President & CFO     

 



--------------------------------------------------------------------------------



 



            JPMORGAN CHASE BANK, N.A., as
Administrative Agent and as a Lender
      By:   /s/ Corwin Dupree         Name:   Corwin Dupree        Title:   Vice
President     

 



--------------------------------------------------------------------------------



 



            Second Amendment dated as of September 24, 2010 to
the Newpark Resources, Inc. Amended and Restated
Credit Agreement dated as of December 21, 2007

BANK OF AMERICA N.A.          
          [Lender]
      By:   /s/ Julie Castano         Name:   Julie Castano        Title:   Vice
President     

 



--------------------------------------------------------------------------------



 



            Second Amendment dated as of September 24, 2010 to
the Newpark Resources, Inc. Amended and Restated
Credit Agreement dated as of December 21, 2007

CREDIT AGRICOLE CORPORATE AND
INVESTMENT BANK
      By:   /s/ David Gurghigian         Name:   David Gurghigian       
Title:   Managing Director              By:   /s/ Sharada Manne         Name:  
Sharada Manne        Title:   Director     

 



--------------------------------------------------------------------------------



 



            Second Amendment dated as of September 24, 2010 to
the Newpark Resources, Inc. Amended and Restated
Credit Agreement dated as of December 21, 2007

Wells Fargo Bank, N.A.
      By:   /s/ Donald W. Herrick, Jr.         Name:   Donald W. Herrick, Jr.   
    Title:   Director     

 



--------------------------------------------------------------------------------



 



EXHIBIT A
FORM OF ACKNOWLEDGMENT AND CONFIRMATION

  1.   Reference is made to the Second Amendment to the Amended and Restated
Credit Agreement, dated as of September 24, 2010 (the “Second Amendment”),
amending that certain Amended and Restated Credit Agreement, dated as of
December 21, 2007, as amended by that certain First Amendment and Waiver, dated
as of July 17, 2009 (as the same may be further amended, supplemented or
otherwise modified from time to time, the “Credit Agreement”), among NEWPARK
RESOURCES, INC., a Delaware corporation (the “Borrower”), CALYON NEW YORK
BRANCH, as Syndication Agent (in such capacity, the “Syndication Agent”), BANK
OF AMERICA, N.A., as Documentation Agent (in such capacity, the “Documentation
Agent”), JPMorgan Chase Bank, N.A. as administrative agent (in such capacity,
the “Administrative Agent”), and the other Lenders signatory thereto.     2.  
The Credit Agreement is being amended pursuant to the Second Amendment. Each of
the parties hereto hereby agrees, with respect to each Loan Document to which it
is a party:

(a)   all of its obligations, liabilities and indebtedness under such Loan
Document, including guarantee obligations, shall remain in full force and effect
on a continuous basis after giving effect to the Second Amendment;   (b)  
except for (i) dispositions of property permitted by the Loan Documents and
(ii) as approved or consented to by the Lenders prior to the date hereof, all of
the Liens and security interests created and arising under such Loan Documents
remain in full force and effect on a continuous basis, and the perfected status
and priority of each such Lien and security interest continues in full force and
effect on a continuous basis, unimpaired, uninterrupted and undischarged, after
giving effect to the Second Amendment as collateral security for its
obligations, liabilities and indebtedness under the Credit Agreement and under
its guarantees in the Loan Documents;   (c)   all Obligations under the Loan
Documents are payable or guaranteed, as applicable, by each of the parties
hereto in accordance with the Credit Agreement and the other Loan Documents, and
each of parties hereto unconditionally and irrevocably waives any claim or
defense in respect of the Obligations existing on, or arising out of facts
occurring at any time on or prior, to the “Second Amendment Effective Date” (as
said term is defined in the Second Amendment), including, without limitation,
any claim or defense based on any right of set off or counterclaim and hereby
ratifies and affirms each and every waiver of claims and defenses granted under
the Loan Documents.

  3.   THIS ACKNOWLEDGMENT AND CONFIRMATION SHALL BE GOVERNED BY, AND CONSTRUED
AND INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.     4.  
This Acknowledgment and Confirmation may be executed by one or more of the
parties hereto on any number of separate counterparts (including by telecopy or
electronic mail), and all of said counterparts taken together shall be deemed to
constitute one and the same instrument.

[rest of page intentionally left blank]

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Acknowledgment and
Confirmation to be duly executed and delivered by their proper and duly
authorized officers as of September ___, 2010.

            NEWPARK RESOURCES, INC. DURA-BASE NEVADA, INC., EXCALIBAR MINERALS
LLC, NEWPARK TEXAS, L.L.C., NEWPARK DRILLING FLUIDS LLC, NEWPARK MATS &
INTEGRATED SERVICES LLC NEWPARK ENVIRONMENTAL SERVICES MISSISSIPPI, L.P. NEWPARK
ENVIRONMENTAL SERVICES LLC NEWPARK ENVIRONMENTAL MANAGEMENT COMPANY, L.L.C.
NEWPARK ENVIRONMENTAL WATER SOLUTIONS LLC BATSON MILL LLC NEWPARK DRILLING
FLUIDS INTERNATIONAL LLC NEWPARK DRILLING FLUIDS PERSONNEL SERVICES LLC

      By:           Name:           Title:        

[Signature Page to Exhibit A to Amendment]

 